         Case 2:20-cv-06315-CBM-JC Document 3 Filed 07/16/20 Page 1 of 1 Page ID #:32
 NAME, ADDRESS, AND TELEPHONE NUMBER OF ATTORNEY(S)
 OR OF PARTY APPEARING IN PRO PER
 Paul R. Kiesel (SBN 119854)
 D. Bryan Garcia (SBN 216904)
 Ashley M. Conlogue (SBN 292083)
 KIESEL LAW LLP
 8648 Wilshire Boulevard
 Beverly Hills, CA 90211-2910
 Tel: (310) 854-4444 / Fax: (310) 854-0812

 ATTORNEY(S) FOR:    Plaintiffs
                                               UNITED STATES DISTRICT COURT
                                              CENTRAL DISTRICT OF CALIFORNIA
TIMOTHY REEVES NEAL; BARBARA NEAL,                                            CASE NUMBER:



                                                              Plaintiff(s),
                                     v.
COUNTY OF LOS ANGELES; TRAVIS KELLY;
                                                                                             CERTIFICATION AND NOTICE
CONNOR HOFFMAN; IAN WALKER, and
                                                                                               OF INTERESTED PARTIES
DOES 1-50, inclusive,                                                                              (Local Rule 7.1-1)
                                                             Defendant(s)


TO:      THE COURT AND ALL PARTIES OF RECORD:

The undersigned, counsel of record for                                       Plaintiffs
or party appearing in pro per, certifies that the following listed party (or parties) may have a pecuniary interest in
the outcome of this case. These representations are made to enable the Court to evaluate possible disqualification
or recusal.
                (List the names of all such parties and identify their connection and interest. Use additional sheet if necessary.)

                   PARTY                                                               CONNECTION / INTEREST
1. TIMOTHY REEVES NEAL                                                        1. Plaintiff
2. BARBARA NEAL                                                               2. Plaintiff
3. COUNTY OF LOS ANGELES                                                      3. Defendant
4. TRAVIS KELLY                                                               4. Defendant
5. CONNOR HOFFMAN                                                             5. Defendant
6. IAN WALKER                                                                 6. Defendant




         July 16, 2020                                     /s/ Paul R. Kiesel
         Date                                              Signature


                                                           Attorney of record for (or name of party appearing in pro per):

                                                           Plaintiffs


CV-30 (05/13)                                           NOTICE OF INTERESTED PARTIES
